AWC LLP CERTIFIED PUBLIC ACCOUNTANTS 139 Fulton Street, Suite 818B New York, NY 10038 Tel:(212) 226 9088 Fax: (212) 437 2193 May 1, 2016 Office of the Chief Accountant Securities and Exchange Commission 100 Fifth Street N.E. Washington, DC 20549 Re: Eagle Mountain Corporation Commission File Number 000-50140 Dear Sirs: We have received a copy of, and are in agreement with, the statements being made regarding our firm by Eagle Mountain Corporation (the “Company”) in Item 4.01 of its Form 8-K dated May 1, 2016, captioned "Changes in Registrant's Certifying Accountant." We have no basis on which to agree or disagree with any other statements of the Company made under Item 4.01on Form 8-K. We hereby consent to the filing of this letter as an exhibit to the foregoing report on Form 8-K. Sincerely, /s/ AWC LLP AWC LLP
